Citation Nr: 1740561	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-32 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to an annual clothing allowance for the year 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1970 to February 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2012 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Dallas, Texas.  An application for an annual clothing allowance (on a VA Form 10-8678) was received in October 2012.  

(A substantive appeal (on a VA Form 9) has also been received with respect to the issues of an initial (compensable) disability rating for generalized anxiety reaction, an increased disability rating in excess of 20 percent for left ankle fracture residuals, an increased disability rating in excess of 10 percent for left wrist fracture residuals, an increased disability rating in excess of 10 percent for facial laceration scars, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), service connection for diabetes mellitus type II, bilateral upper and lower extremity peripheral neuropathy, benign prostatic hypertrophy, prostate cancer, gum and teeth sensitivity, nose bleeds, grade 6 heart murmur, tachycardia, removal of appendix, left ventricular hypertrophy, fatty liver, right inguinal hernia, scrotum damage, severe nerve damage resulting in erectile dysfunction, mesentery blood vessel damage, gall bladder removal, potassium problems, urinary incontinence, involuntarily defecation, diabetic foot sores, diabetic skin rashes, gross dementia, and hypertension, and whether new and material evidence has been received to reopen service connection for blindness secondary to glaucoma, an acquired psychiatric disorder to include severe depressive disorder, tinnitus, headaches, left cheek bone fracture residuals, left tibia fracture residuals, and cerebral concussion residuals.  Review of the claims file reflects that procedural actions, including preparation of an informal hearing presentation by the representative, need be undertaken before these issues are ready for adjudication by the Board.  Board policy directs that the issue of entitlement to an annual clothing allowance be adjudicated separately from TDIU, service connection, and rating issues; therefore, the Board will not delay adjudication of this issue pending completion of these procedural tasks.  The remaining issues on appeal will be addressed in a subsequent Board decision when ready for appellate adjudication.) 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Clothing Allowance for Year 2012

In this case, pursuant to application for an annual clothing allowance (on VA Form 10-8678) received in October 2012, the Veteran's spouse (who is the Veteran's VA recognized fiduciary) contended that the medications used to treat the service-connected skin disorders cause irreparable damage to the Veteran's outer garments.  The Veteran's spouse reported using skin creams, olive and mineral oils, skin rinses, skin lotions, alcohol, and iodine to treat the skin disorders, which damage the Veteran's clothing.  While the Veteran takes mainly over the counter medications to treat the service-connected skin disorders, the Veteran's spouse contends that she was instructed to purchase these medications by VA doctors and examiners.  See also October 2012 written statement.  

As relevant here, the Veteran is service connected for ichthyosis vulgaris with superimposed eczema.  Entitlement to an annual clothing allowance was denied on the basis that the Veteran uses non-prescribed medication to treat the service-connected skin disorder.  See December 2012 statement of the case.  A "skin medication" is defined as a "cream, salve, ointment, lotion, or semisolid medicine that is used to treat, prevent, heal, protect and alleviate symptoms from a skin condition."  (Veterans Health Administration (VHA) Handbook 1173.15, para. 2.c. (May 14, 2015).  Over the counter skin medications that are ordered by a VHA physician are to be considered as "prescribed" skin medications.  Id. at para. 8.c.  

As noted above, the Veteran's spouse contends that she was directed to treat the Veteran's skin disorder with a variety of over the counter skin creams, oils, and rinses.  The Veteran's spouse is competent to report what she has been told by doctors regarding how to manage and treat the skin disorders.  Further, review of the evidence of record reflects that the Veteran has been prescribed medication by a doctor to treat the skin disorders.  A February 2013 private treatment record notes that the Veteran was prescribed triamcinolone cream (a topical steroid) to treat the (service-connected) eczema.  See also January 2011 private treatment record (also prescribing triamcinolone cream).  

According to VHA Handbook 1173.15, para. 5.c., the Under Secretary of Health designee is the Prosthetic Representative, unless a clinical determination is required, then the Under Secretary of Health designee is the appropriate clinician (e.g., VHA clinician, Prosthetist, Orthotist, or Pharmacist).  A clinical evaluation of a skin medication is warranted if insufficient medical evidence of record exists to award the clothing allowance.  VHA Handbook 1173.15, para. 6.a.  In some circumstances, the veteran can submit pictures to certify that the prescribed skin medication causes irreparable staining.  Id. at para. 6.b.  While the ultimate determination is left to the individual treating provider, the VHA Prosthetic and Pharmacy workgroup has created a list that identifies "skin medications, ointments, or lotions that may cause irreparable staining, discoloration, bleeding, and damage not removable by laundering or dry cleaning."  Id. at para. 8.c.

In this case, entitlement to an annual clothing allowance was denied solely on the basis that non-physician prescribed medications were used by the Veteran, and did not reach the question as to whether the prescribed skin medications cause irreparable staining.  No determination has been made as to whether the prescribed skin medications, including triamcinolone cream, result in irreparable damage to the Veteran's outer garments and the Board does not find that the evidence of record is sufficient to make that determination in the first instance.  As such, the Board finds that the file should be forwarded to the Undersecretary for Health or a designee for consideration of whether the skin medication(s) causes irreparable damage to the Veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2016).



Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the Undersecretary for Health or a designee for consideration of whether the medications used to treat the service-connected ichthyosis vulgaris with superimposed eczema, including triamcinolone cream, causes irreparable damage to the Veteran's outer garments.

2.  Then readjudicate issue on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

